739 N.W.2d 79 (2007)
Dayle TRENTADUE, as Personal Representative of the Estate of Margarette F. Eby, Deceased, Plaintiff-Appellee,
v.
BUCKLER AUTOMATIC LAWN SPRINKLER COMPANY, Shirley Gorton and Laurence W. Gorton, Defendants-Appellants, and
Jeffrey Gorton, Victor Nyberg, Todd Michael Bakos, MFO Management Company, and Carl F. Bekofske, as Personal Representative of the Estate of Ruth R. Mott, Deceased, Defendants.
Dayle Trentadue, as Personal Representative of the Estate of Margarette F. Eby, Deceased, Plaintiff-Appellee,
v.
Buckler Automatic Lawn Sprinkler Company, Shirley Gorton, Laurence W. Gorton, Jeffrey Gorton, Victor Nyberg, Todd Michael Bakos and Carl L. Bekofske, as Personal Representative of the Estate of Ruth R. Mott, Deceased, Defendants, and
MFO Management Company, Defendant-Appellant.
Docket Nos. 128579, 128623-25. COA Nos. 252155, 252207, 252209.
Supreme Court of Michigan.
September 28, 2007.
In this cause, a motion for rehearing is considered, and it is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant rehearing.
WEAVER, J., dissents and states as follows:
I dissent from the majority of four's decision to deny plaintiffs' motion for a rehearing and repeat the concluding paragraph of my dissent from the majority's opinion in this case, issued July 25, 2007:
Because I disagree with the majority's conclusion that with the enactment of the Revised Judicature Act, the Legislature sought to abrogate the discovery rule, I would affirm the Court of Appeals decision applying the common-law discovery rule and tolling the period of limitations where plaintiff could not have reasonably discovered the elements of a wrongful death cause of action within the limitations period. [Trentadue v. Buckler Automatic Lawn Sprinkler Co., 479 Mich. 378, 407, 738 N.W.2d 664 (2007) (Weaver, J., dissenting).]
Clearly, the majority of four's decision in this case reaches an absurd and unjust result, and lacks common sense.